Opinion by
Judge Crumlish, Jr.,
The present appeal concerns the validity and enforceability of the sabbatical leave provision of the collective bargaining agreement between Cumberland Valley Education Association, Appellant, and Cumberland Valley School District, Appellee.
The controversy arose when two employees of the School District applied for sabbatical leave at full pay for one-half of the 1974-1975 school year under the provisions of the collective bargaining agreement. These applications were denied by Appellee on the ground that the sabbatical leave provision of the collective bargaining agreement was in conflict with the sabbatical leave provision of the Public School Code of 19491. We have carefully scrutinized the record before us and conclude, as did the court below, that the sabbatical leave provision of the collective bargaining agreement is unenforceable insofar as one may receive more than one-half of his regular salary. President Judge SHUGHART has most ably presented both the facts and the law in his opinion below and for these reasons we adopt his opinion, which can be found at: 25 Cumberland Law Journal 203 (1975).
Affirmed.

. Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §1-101 et seq.


. Board of Education v. Philadelphia Federation of Teachers, Local No. 3, Pa. , 346 A.2d 35 (1975).